            4:21-bk-11351 Doc#: 10 Filed: 06/26/21 Entered: 06/26/21 23:22:05 Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Eastern District of Arkansas
In re:                                                                                                                 Case No. 21-11351-pmj
Dale Wagner                                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0860-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 24, 2021                                               Form ID: ncont341                                                         Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 26, 2021:
Recip ID                   Recipient Name and Address
db                    +    Dale Wagner, 612 Oakley Lane, Jacksonville, AR 72076-3709
6666360               +    Arkansas Federal Credit Union, P.O. Box 9, Jacksonville, AR 72078-0009
6666367               +    Kia Motors Finance, P.O. Box 20835, Fountain Valley, CA 92728-0835
6666373            ++++    SMILE BRANDS FINANCE INC., 100 SPECTRUM CENTER DR STE 1500, IRVINE CA 92618-4984 address filed with court:, Smile
                           Brands Finance Inc., 8105 Irvine Center Dr Ste 1500, Irvine, CA 92618
6666374              ++    SNAP ON CREDIT LLC, 950 TECHNOLOGY WAY, SUITE 301, LIBERTYVILLE IL 60048-5339 address filed with court:, Snap On
                           Credit, 950 Technology Way Suite 301, Libertyville, IL 60048
6666370               +    Saleta Wagner, 612 Oakley Lane, Jacksonville, AR 72076-3709
6666371               +    Santander Consumer USA, P.O. Box 961245, Fort Worth, TX 76161-0244
6666376              ++    UHEAA, PO BOX 145108, SALT LAKE CITY UT 84114-5108 address filed with court:, UHEAA LPP Loan Servicing, P.O. Box
                           510407, Salt Lake City, UT 84151
6666377                +   Utah Higher Education Assistan, P.O. Box 145112, Salt Lake City, UT 84114-5112

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
6666359                + Email/Text: bknotifications@americancarcenter.com
                                                                                        Jun 24 2021 21:52:00      American Financial, 6400 Winchester Road,
                                                                                                                  Memphis, TN 38115-8117
6666361                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jun 24 2021 22:05:19      Capital One Bank USA NA, P.O. Box 30281, Salt
                                                                                                                  Lake City, UT 84130-0281
6666363                + Email/Text: documentfiling@lciinc.com
                                                                                        Jun 24 2021 21:52:00      Comcast Corporation, 1701 JFK Blvd.,
                                                                                                                  Philadelphia, PA 19103-2899
6666364                + Email/Text: convergent@ebn.phinsolutions.com
                                                                                        Jun 24 2021 21:52:00      Convergent Outsourcing Inc., P.O. Box 9004,
                                                                                                                  Renton, WA 98057-9004
6666365                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Jun 24 2021 21:52:00      Credit Acceptance Corp, P.O. Box 5070,
                                                                                                                  Southfield, MI 48086-5070
6666366                + Email/Text: electronicbkydocs@nelnet.net
                                                                                        Jun 24 2021 21:52:00      Department of Ed/Nelnet, 121 South 13th Street,
                                                                                                                  Lincoln, NE 68508-1904
6666368                + Email/Text: electronicbkydocs@nelnet.net
                                                                                        Jun 24 2021 21:52:00      Nelnet Loan Services, 3015 S. Parker Road Suite
                                                                                                                  425, Aurora, CO 80014-2904
6666369                    Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Jun 24 2021 22:05:19                   Portfolio Recovery, 120 Corporate Blvd. Suite
                                                                                                                  100, Norfolk, VA 23502
6666375                + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jun 24 2021 22:04:44      Synchrony Bank, P.O. Box 965048, Orlando, FL
                                                                                                                  32896-5048
6666378                + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Jun 24 2021 21:52:00            Verizon Wireless, P.O. Box 650051, Dallas, TX
                                                                                                                  75265-0051
6666379                + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Jun 24 2021 21:52:00            Verizon Wireless, P.O. Box 26055, Minneapolis,
            4:21-bk-11351 Doc#: 10 Filed: 06/26/21 Entered: 06/26/21 23:22:05 Page 2 of 3
District/off: 0860-4                                               User: admin                                                            Page 2 of 2
Date Rcvd: Jun 24, 2021                                            Form ID: ncont341                                                    Total Noticed: 21
                                                                                                            MN 55426-0055
6667819               + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                   Jun 24 2021 22:04:45     Wollemi Acquisitions, LLC, AIS Portfolio
                                                                                                            Services, LP, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                            Oklahoma City, OK 73118-7901

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
6666362          *+            Capital One Bank USA NA, P.O. Box 30281, Salt Lake City, UT 84130-0281
6666372          *+            Santander Consumer USA, P.O. Box 961245, Fort Worth, TX 76161-0244

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 26, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 24, 2021 at the address(es) listed below:
Name                             Email Address
Mickey Lynn Stevens
                                 on behalf of Debtor Dale Wagner skeltonandstevens@outlook.com stevensmr82608@notify.bestcase.com

Renee S. Williams
                                 rwilliamstrustee@gmail.com AR06@ecfcbis.com

U.S. Trustee (ust)
                                 USTPRegion13.LR.ECF@usdoj.gov
                                 Shari.Sherman@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdoj.gov;mary.b.mansfield@usdoj.gov;Kent.H.Johnson
                                 @usdoj.gov


TOTAL: 3
     4:21-bk-11351 Doc#: 10 Filed: 06/26/21 Entered: 06/26/21 23:22:05 Page 3 of 3
Form ncont341
                                 UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Arkansas


In Re:      Dale Wagner
            Debtor
                                                                     Case No.: 4:21−bk−11351
                                                                     Chapter: 7
                                                                     Judge: Phyllis M. Jones
                                                                     Trustee: Renee S. Williams
                                                                     Chapter 7 Panel Trustee
                                                                     Teleconf 888−200−9679 code9350058
                                                                     125 Robertsridge Street
                                                                     Hot Springs, AR 71901−7286



                            NOTICE OF CONTINUED MEETING OF CREDITORS

NOTICE IS HEREBY GIVEN that the 341(a) Meeting of Creditors is set to 7/19/21, 03:00 PM at the following
location:
341a Telephonic Meeting, (use the Teleconf number, shown in trustee's address above)
DEBTOR(S) FAILURE TO APPEAR AT THE TIME AND PLACE SET MAY RESULT IN DISMISSAL OF THE
CASE, WITHOUT FURTHER NOTICE OR HEARING BY THE COURT.


Dated: 6/24/21
                                                   Linda McCormack, Clerk
